       Case 4:20-cv-00504-DCB Document 7 Filed 05/28/21 Page 1 of 1



 1   WO
 2
 3                      IN THE UNITED STATES DISTRICT COURT
 4                               FOR THE DISTRICT OF ARIZONA
 5
 6   Ashley Applebee,                                   No. CV-20-00504-TUC-DCB
 7                  Plaintiff,                          ORDER
 8   v.
 9   ASARCO LLC,
10                  Defendant.
11
12          Plaintiff filed this Complaint on November 13, 2020. Plaintiff has failed to serve
13   the Defendant. Pursuant to Fed. R. Civ. P. 4(m), the case is subject to dismissal for lack
14   of service within 90 days. This case is also subject to dismissal for failure to prosecute
15   under Rule 41.1 of the Rules of Practice of the United States District Court for the District
16   of Arizona for lack of prosecution for six months or more.
17          Accordingly,
18          IT IS ORDERED that within 7 days of the filing date of this Order, the Plaintiff
19   shall show cause in writing why this action should not be dismissed.
20          IT IS FURTHER ORDERED that in the event no cause is shown, this matter shall
21   be dismissed without further notice to the Plaintiff.
22          Dated this 27th day of May, 2021.
23
24
25
26
27
28
